DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Procedural Summary
This is responsive to the claims filed 05/21/2021. 
New Claims 13-21 has been added. 
Claims 1-7 and 9-21 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 9/16/2015 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2002/0045479 A1 to Soltys et al. (“Soltys) in view of U.S. Patent Application Publication 2011/0052049 A1 to Rajaraman et al. (“Rajaraman”). 

Regarding Claim 1, (Currently Amended) Soltys discloses a monitoring system for a game in which one or more bettors place one or more bets (fig. 1), the monitoring system comprising: 
a game table including betting areas (fig. 1, gaming table 10 with wager circles 24); ¶¶ 52, 54);
a card shooter apparatus including a card reader configured to read ranks of cards (fig. 1, card shoe 20; ¶¶ 53, 63-65, 89);
a camera system configured to, for each of the betting areas, identify the respective bet; and
a control unit configured to determine:

whether each bettor of the one or more bettors is dealt more than two cards by a dealer from the card shooter apparatus (figs. 1-2, ¶¶ 53, 55, 65, 67, 89, 91, 101);
contents of each hand of the one or more bettors and contents of a dealer hand according to the ranks read by the card reader, the hands being formed by a subset of one or more of the cards (figs. 1-2, ¶¶ 55, 67-68, 89, 91, 153-155);
one or more winners of the game based on predefined rules, the hands of the one or more bettors, and the dealer hand (figs. 1-2, 15-16, ¶¶ 55, 91, 99-102, 104);
based on a determination that a bettor of the one or more bettors is a losing bettor, whether a bet corresponding to the losing bettor is collected to a chiptray (¶¶ 106, 11, 56, 155 discloses at the end of a "hand" or game, the dealer 12 collects the wager chips 22 from losing players and pays out winnings in chips to the winning players); and
based on a determination that the bettor of the one or more bettors is a winning bettor, that a corresponding payoff is correctly paid to the winning bettor by placing chips from the chiptray into a region of the game table corresponding to the winning bettor (¶¶ 106, 11, 56, 152 discloses the gaming table 10 will have a demarcated area for wagering, for example the wager circles 24 in front of each player position.  Any wager chips 22 within the demarcated area constitute a wager, while chips not within the wager circles 24, such as chips 28, 38 are not a part of any wager, ¶¶ 155, 164 discloses the gaming table CPU 52 checks the calculated winnings to be paid out and losses against the changes to contents of the chip tray 36). 

Although Soltys discloses a playing surface imager 152, the playing surface imager 152 can employ other image capture devices, although area CMOS color sensors C.sub.1-C.sub.9 are particular suitable for imaging the chips 38 and cards of the deck 18 on the playing surface 26 of the gaming 
In a related and analogous invention, Rajaraman discloses a system for monitoring gaming activities in an environment including a casino, gaming parlor, and/or any other location in which wagering game are played. Rajaraman discloses:
	a camera system configured to, for each of the betting areas, identify the respective bet (figs. 1-2, image acquisition device 112; ¶¶ 89-90, 92-93 discloses image acquisition device 112 may be any of a variety of image acquisition devices, such as including cameras, for instance digital still cameras, video cameras, CMOS image sensors, and/or any other type of device for acquiring or capturing color images (including devices incorporating or paired with a frame grabber or the like; the object evaluation system 110/200 may execute instructions to cause the image acquisition device 112 to acquire a pixelated color image including one or more of the demarcated areas 108, and process one or more sections of the acquired image respectively corresponding to the one or more demarcated areas 108, so as to evaluate objects that are stacked in the one or more demarcated areas 108; the object evaluation system 110 may be used to capture and process one or more images of the surface of the gaming table to evaluate bet stacks and determine monetary amounts that one or more players are wagering); and 
	a control unit configured to determine: numbers and positions of betting chips based on an output of the camera system (figs. 1-2, object evaluation computer system 114/200; ¶¶ 89-90, 93, 99 discloses the object evaluation computer system 114 may be a computing system or device that includes hardware, software, firmware, or some combination thereof configured to perform appropriate portions of object evaluation … the object evaluation system 110/200 may execute 
Soltys discloses a system that automatically monitors playing and wagering of a game.  A table monitor in a chip tray automatically images the activity occurring at a gaming table, including the placement of wagers.  A processor processes image date to locate wagering pieces, identify the value of each wagering piece, the amount of the wager, and to verify the authenticity of the wagering pieces.  Rajaraman generally discloses a system for monitoring gaming activities in an environment such as a casino, gaming parlor, and/or any other location in which wagering game are played and chips, tokens, and/or coins are used.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monitoring gaming features of Rajaraman with that of Soltys to further enhance the table game monitoring system and improve upon the features of the game during monitoring. 


Regarding Claim 2, (Currently Amended) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein the control unit is further configured to:
identify ranks of the cards on the game table dealt by the dealer (Soltys, ¶¶ 0153-0155); and
verify that the ranks of the dealt cards are identical to the ranks of the cards read by the card reader (Soltys, ¶¶ 0153-0155 discloses “if cards 32, 34 have been dealt to the dealer 12, the gaming table CPU 52 in step 812, determines the identity of the cards 30 held by each of the players 14, 16 and the dealer 12.  The gaming table CPU 52 relies on the information from the card order reading software module 500 (FIG. 16) that identifies the value of each card in the order that the card appears in the deck 18.”).

Regarding Claim 3, (Currently Amended) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein the control unit is further configured to determine when the game starts and when the game ends (Soltys, ¶¶ 0153-0155).

Regarding Claim 4, (Currently Amended) Soltys in view of Rajaraman discloses the monitoring system according to claim 3, wherein the control unit is further configured to determine if a bet is moved from a first betting area of the betting areas to a second betting area of the betting areas during the game, the first betting area different from the second betting area (Soltys, ¶¶ 0154 discloses the gaming table CPU 52 determines whether any of the players 14, 16 have "doubled down" their wager chips 22.  The play tracking subsystem 56 can determine when wager chips 22 have been moved from a first position to a second position representing the doubling down).



Regarding Claim 5, (Currently Amended) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein:
the camera system is further configured to detect a direction of movement of the one or more bets on the game table, and the control unit is further configured to verify that the payoff corresponding to the winning bettor is received by the winning bettor, the winning bettor corresponding to one of the hands, identified as a winning hand at the end of the game (Soltys, ¶¶ 154-155, 164).

Regarding Claim 6, (Previously Presented) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein the camera system is further configured to capture positions of the cards delivered from the card shooter apparatus to the one or more bettors (Soltys, ¶¶ 117-119, 154-155, 164).

Regarding Claim 13, (New) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein the control unit determines the numbers of the betting chips by counting the chips (Rajaraman, ¶¶ 122; Soltys, ¶¶ 0134, 0137).

Regarding Claim 14, (New) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein the control unit is configured to determine the numbers and positions of the betting chips based on images captured by the camera system (Rajaraman, figs. 1-2, 3A-3B; ¶¶ 89-90, 93, 99, 122-124 discloses the object evaluation system 110/200 may execute instructions to cause the image acquisition device 112 to acquire a pixelated color image including one or more of the demarcated areas 108, and process one or more sections of the acquired image respectively 

Regarding Claim 15, (New) Soltys in view of Rajaraman discloses the monitoring system according to claim 14, wherein the control unit is further configured to determine the numbers and positions of the betting chips based on a total height of the betting chips positioned within the betting areas and a color of each chip positioned within the betting areas (Rajaraman, figs. 1-3B, ¶¶ 97-99, 122-124, 131; Soltys, ¶¶ 0137). 

Regarding Claim 16, (New) Soltys in view of Rajaraman discloses the monitoring system according to claim 1, wherein the control unit is configured to determine a chip amount corresponding to a bettor of the one or more bettors by determining chips corresponding to the bettor based on a position of the chips within a betting area corresponding to the bettor (Rajaraman, figs. 1-3B, ¶¶ 97-99, 122-124).

Regarding Claim 17, (New) Soltys in view of Rajaraman discloses the monitoring system according to claim 16, wherein the control unit is configured to determine the chip amount corresponding to the bettor by counting the chips within the betting area corresponding to the bettor (Rajaraman, figs. 1-3B, ¶¶ 97-99, 122-124, 148, 227; Soltys, ¶¶ 0134 ). 

Regarding Claim 18, (New) Soltys in view of Rajaraman discloses the monitoring system according to claim 16, wherein the control unit is further configured to determine a total value of chips on a table based on one or more determinations of the chip amount corresponding to each bettor of the one or more bettors (Rajamaran, figs. 1-4, ¶¶ 97-99, 122-124, 148; Soltys, ¶¶ 0134).



Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0026680 A1 to Gururajan et al. (“Gururajan”) in view of U.S. Patent Application Publication 2011/0052049 A1 to Rajaraman et al. (“Rajaraman”). 

Regarding Claim 19, (New) Gururajan discloses a monitoring system (figs. 1, 2A, 2D-2E) comprising:
a camera system configured to capture images of a game table including one or more betting areas (¶¶ 65, 74 discloses an overhead imaging system 102 periodically images the gaming table 128 (in FIG. 1) and dealer's chip tray 118 (in FIG. 1) from an overhead perspective.  A lateral imaging system 106 periodically images the gaming table 128 (in FIG. 1) from a lateral perspective so as to provide a side view of chips and stacks of chips (see FIG. 2F) on the gaming table 128 (in FIG. 1), specifically the wagering regions 112 (in FIG. 1) and wagers 114 (in FIG. 1)); and 
a control unit configured to receive the captured images from the camera system … and based on the captured images: determine position of a wagering pieces (fig. 5, ¶¶ 65, 77, 79 discloses imaging systems 102, 106 can be connected to a processor 508; a positioning module 518 can receive input from overhead imaging system 102.  The positioning module 518 can process images to recognize 
However, Gururajan does not explicitly discloses “… a control unit configured to receive the captured images from the camera system and based on the captured images determine:
a position of a set of betting chips of one or more sets of betting chips, the set of betting chips corresponding to one bettor of one or more bettors; 
	a betting area of the one or more betting areas corresponding to the position of the set of betting chips; and 
	a number of betting chips included within the set of betting chips.” 
In a related and analogous invention, Rajaraman discloses a system for monitoring gaming activities in an environment including a casino, gaming parlor, and/or any other location in which wagering game are played. Rajaraman discloses:
a control unit configured to receive the captured images from the camera system … (figs. 1-2, object evaluation computer system 114/200; ¶¶ 89-90, 93, 99 discloses the object evaluation computer system 114 may be a computing system or device that includes hardware, software, firmware, or some combination thereof configured to perform appropriate portions of object evaluation … the object evaluation system 110/200 may execute instructions to cause the image acquisition device 112 to acquire a pixelated color image including one or more of the demarcated areas 108, and process one or more sections of the acquired image respectively corresponding to the one or more demarcated areas 108, so as to evaluate objects that are stacked in the one or more demarcated areas 108; the object evaluation system 110 may be used to capture and process one or 
a position of a set of betting chips of one or more sets of betting chips, the set of betting chips corresponding to one bettor of one or more bettors (figs. 1-4A depicts a gaming table and surface with multiple demarcated areas 108a-108g; ¶¶ 97-99, 122-124 discloses demarcated areas 108 which are betting circles, which have gambling chips wagered by players; each of the stacks of objects 102 is located within a respective demarcated area 108, with stack 102a having five objects, stack 102b having two objects, stack 102c having three objects, and stack 102d having one object); 
a betting area of the one or more betting areas corresponding to the position of the set of betting chips (figs. 1-2, ¶¶ 97-99 discloses an environment 100 in which the stacks of objects 102 are bet stacks (e.g., stacks of one or more gambling chips), the table 106 is a gaming table with playing surface 104, and the demarcated areas 108 are betting circles); and
a number of betting chips included within the set of betting chips (figs. 1-2, ¶¶ 10, 36, 97-99 discloses during a wagering game, the players place respective bets by selecting a number of chips to wager and placing the selected chips in a respective betting circle of the gaming table.  The number of chips stacked in a betting circle constitutes a bet stack for the respective player.  Further, the number and denomination of the chips in the bet stack represents a cumulative monetary amount that the player wagers at a given time) (Gururajan, ¶¶ 0127 - a chip tracking identity module 520 (in FIG. 5) can periodically receive images as input and can determine the number and denomination of chips in each image). 
Gururajan, similarly, discloses a system that automatically monitors playing and wagering of a game at a table, including chip detection and identity tracking. Rajaraman generally discloses a system for monitoring gaming activities in an environment such as a casino, gaming parlor, and/or any other 

Regarding Claim 20, (New) Gururajan in view of Rajaraman discloses the monitoring system according to claim 19, further comprising a card reader configured to read ranks of cards dispensed from a card shooter (Gururajan, fig. 1, card shoe system 104; ¶¶ 29, 64). 

Regarding Claim 21, (New) Gururajan in view of Rajaraman discloses the monitoring system according to claim 20, wherein the control unit is further configured to determine:
based on information received from the card shooter: 
a dealer hand corresponding to the dealer (¶¶ 63, 122, 140);
a bettor hand corresponding to each bettor of the one or more bettors (¶¶ 63, 122, 140); 
one or more winning hands based on game rules, each winning hand of the one or more winning hands corresponding to a comparison between the dealer hand and each bettor hand of the one or more bettors (¶¶ 30, 0128, 0140 discloses game tracking software can track all game events including wagers, game outcomes, payouts, player playing patterns and cash buyins); 
based on the captured images from the camera system:
whether a dealer has dealt more than two cards to a bettor from the card shooter (¶¶ 0123 – 0124, 0139-0140); and
.

Allowable Subject Matter
Claims 7 and 9-12 are allowed.
Response to Arguments
Examiner acknowledges applicant’s arguments in the response dated 05/21/2021 as part of the request for continued examination (RCE) directed to the final office action dated 12/23/2020. Claims 1-7, and 9-21 are pending in the application and subject to examination as part of this office action. 

Applicants argues that the cited references fail to teach “a camera system configured to determine: numbers and positions of betting chips based on an output of the camera system” as in claim 1. This argument has been fully considered but is moot in view of the new grounds of rejections necessitated by this amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715